Citation Nr: 1530322	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bronchial asthma.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

5.  Entitlement to service connection for bronchial asthma.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had service from April 1951 to July 1954.  For his service, the Veteran was awarded a Korean Service Medal with two Bronze Stars and a Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was remanded by the Board for further development in October 2010, May 2012, February 2013, and January 2014.  With respect to the petitions to reopen and the claim of entitlement to service connection for a bilateral sensorineural hearing loss disability, that development has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to pension benefits and special monthly pension based on aid and attendance has been raised by the record in an April 2015 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for an acquired psychiatric disorder and bronchial asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The June 1998 rating decision that denied the Veteran's petition to reopen his claims of entitlement to service connection for bronchial asthma and a bilateral sensorineural hearing loss disability was not appealed nor was new and material evidence received during the appeal period.

2.  The evidence received since the June 1998 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bronchial asthma and a bilateral sensorineural hearing loss disability.

3.  The August 2006 Board decision that denied the Veteran's petition to reopen a claim of service connection for an anxiety disorder, and his claim of entitlement to service connection for PTSD, was not appealed nor was new and material evidence received during the appeal period.

4.  The evidence received since the August 2006 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an anxiety disorder and PTSD.

5.  The Veteran's bilateral sensorineural hearing loss disability cannot be satisfactorily disassociated from service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the Veteran's petition to reopen his claims of entitlement to service connection for bronchial asthma and a bilateral sensorineural hearing loss disability is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received; thus, the claims of entitlement to service connection for bronchial asthma and a bilateral sensorineural hearing loss disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2006 Board decision that denied the Veteran's denied the Veteran's petition to reopen a claim of service connection for an anxiety disorder, and his claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 19.104 (2006).

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for an anxiety disorder and PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Affording the Veteran the benefit of the doubt, a bilateral sensorineural hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claims of entitlement to service connection for bronchial asthma, a bilateral sensorineural hearing loss disability, and an acquired psychiatric disorder, as well as the claim for a bilateral sensorineural hearing loss disability on the merits.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petitions to Reopen

In a September 1977 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for chronic bronchial asthma, a nervous condition, and left ear hearing loss.  The claims were denied on the grounds that the separation examination was negative; aside from a discussion of the current diagnostic findings, no further explanation was provided.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

In February 1998, the Veteran filed a petition to reopen his asthma and hearing loss claims.  In a June 1998 rating decision, the AOJ denied the Veteran's claims.  The claims were denied on the grounds that the lay statements of L. M. C. R. and E. C. G. were cumulative of evidence already of record and would not change the outcome of the previous determination.  The Veteran did not file a NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

In October 2001, the Veteran filed a petition to reopen his claim for a "NP" [neuropsychiatric disorder] and an original service connection claim for PTSD.  In a June 2002 rating decision, the AOJ denied the Veteran's petition to reopen, on the grounds that the newly submitted medical evidence showing a diagnosis of an anxiety disorder was duplicative of evidence previously of record.  The PTSD claim was denied on the grounds that there was no credible diagnosis of PTSD shown.  The Veteran perfected a timely appeal to the decision in May 2003.  An August 2006 Board decision denied the Veteran's petition to reopen, reasoning that although the newly submitted evidence included a September 2003 VA psychiatric examination, the examination report contained a negative nexus opinion and thus did not raise a reasonable possibility of substantiating his claim.  The PTSD claim was denied on the grounds that there was no credible diagnosis of PTSD.  The Veteran did not appeal the Board's decision and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 19.104 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran filed a petition to reopen his claims in February 2009.  A March 2009 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been submitted.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the June 1998 denial, the evidence of record consisted of the claims file, the Veteran's separation examination, the Veteran's June 1952 and February 1998 statements, a medical certificate from Hospital General Menonita dated May 1998, a June 1998 statement from L. M. C. R., and a May 1998 statement from E. C. G.  The petitions to reopen were denied on the grounds that the lay statements submitted by the Veteran were duplicative of evidence previously considered.  The rating decision did not elaborate on the basis for the denial.

Since June 1998, the VA medical records from 1982 and 1983, as well as records from 1999 to 2011 were added to the claims file, which showed the Veteran reported bronchial asthma from 1967 (1982 record).  Additionally, a complete English translation of a June 1998 statement from E. C. G. was added to the claims file in February 2014, describing the Veteran's symptoms during service.  Moreover, the Veteran was provided with VA examinations for his asthma and hearing loss disabilities in August 2013 and March 2015.  

This evidence is new, as it was received by VA after the issuance of the June 1998 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically as to current diagnoses and origins of the Veteran's claimed disabilities and their relationship to his military service.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

With regard to the psychiatric claims, at the time of the August 2006 denial, the evidence of record consisted of the claims file, the Veteran's June 1954 separation examination, a September 2001 medical certificate from Dr. C. A. C. A., a February 2002 VA PTSD examination report, September 2002 and March 2004 statements of Dr. R. R. along with prescription records, the Veteran's September 2002 statement, a September 2003 VA PTSD examination report, and VA medical records.  The petition to reopen was denied on the grounds that the newly submitted evidence did not raise a reasonable possibility of substantiating the Veteran's claim, and the PTSD claim was denied on the grounds that there was no credible PTSD diagnosis of record.

Since August 2006, the Veteran was provided with VA psychiatric examinations in August 2013 and March 2015.

This evidence is new, as it was received by VA after the issuance of the August 2006 decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically the relationship between the Veteran's current psychiatric symptoms and service, and could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for a bilateral hearing loss disability, asthma, and an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

Service Connection - Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Because sensorineural hearing loss is defined as a chronic disease in 38 C.F.R. § 3.309(a) (2014), the provisions of 38 C.F.R. § 3.303(b) (2014) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-1339.

Bilateral Sensorineural Hearing Loss

According to the March 2015 VA examination report, the Veteran has a diagnosis of bilateral sensorineural hearing loss.  Accordingly, the first Hickson element is met.

With regard to the in-service element, as indicated above, the Veteran's service treatment records are unavailable but for a June 1954 separation examination report.  The report noted that the Veteran's ears were clinically normal, and whisper and spoken voice tests were normal in both ears.  However, the Veteran earned a Combat Infantryman Badge and reported being in close proximity to grenade explosions and machine-gun and small arms fire.  See June 1952 Affidavit.  Further, buddy statements from E. C., G. L. and M. C. R., dated in May and June 1998, indicate that during service the Veteran experienced noise trauma, complained of hearing loss, and exhibited difficulty hearing.  Given these facts, the Board finds the second Hickson element is met.  38 U.S.C.A. § 1154(b) (West 2014).

With respect to the third Hickson element, the Board notes there are several VA opinions of record.  The August 2013 VA examiner reported that the record contained no complaints of hearing loss while on active service or soon after release from active service, nor was there evidence of audiological treatment or care for hearing loss during or shortly after service.  See August 2013 Report, pg. 4.  The examiner continued, stating that the Veteran was 82 years old, and that his hearing loss "could be" the result of a natural aging process, to post-service noise exposure, or to a combination of these factors.  This opinion contains several deficiencies.  In particular, the examiner did not comment on the lay statements of the Veteran, E. C., G. L. and M. C. R.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Moreover, the examiner's opinion was equivocal and conclusory in nature, in that she said the Veteran's hearing loss "could be" attributed to other causes, but did not provide sound reasoning for her negative opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  Thus, the August 2013 opinion is inadequate.

Similarly, the March 2015 VA examiner also rendered a negative opinion.  The examiner reported that the Veteran's hearing was normal at separation, and stated that there were no complaints of hearing loss during service, and that hearing loss was first identified in 1977.  See March 2015 VA examination report, pp. 3-4.  Like the August 2013 VA examiner, the March 2015 examiner did not comment on the lay statements of the Veteran, E. C., G. L. and M. C. R.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the examiner provided an explanation for discounting late onset hearing loss, the examiner nevertheless relied on an inaccurate factual premise by stating that there were no complaints of hearing loss during service.  Thus, the examination report is inadequate.

The Board notes that is no competent medical documentation of hearing loss prior to August 1977.  However, VA medical records show the Veteran has continuously complained of hearing loss from that time forward.  There is nothing in the record to suggest the Veteran had post-service traumatic noise exposure; notably, the record reflects that the Veteran was employed as an insurance agent for 15 years (approximately 1960 to 1974), and does not indicate any potential sources for post-service noise exposure.  The record further shows the Veteran has received care for his hearing loss disability since the 1970s.  When weighing this evidence against the limited probative value of the negative nexus opinions, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.

Affording the Veteran the benefit of the doubt, the Veteran's bilateral sensorineural hearing loss disability cannot be satisfactorily disassociated from service, and thus service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a bilateral sensorineural hearing loss disability is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for asthma is warranted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is warranted.

Entitlement to service connection for a bilateral sensorineural hearing loss disability is warranted.

REMAND

The development actions requested in the Board's January 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In January 2014, the Board directed that the AOJ, inter alia, perform an M05 request for records based on the dates contained in the May and June 1998 buddy statements.  According to PIES, request code M05 is for requests for fire-related Army veteran records.  Although the AOJ sought and obtained a negative response for an M05 request for the period of January to March 1952, the record does not show the AOJ sought M05 requests for other periods identified by the buddy statements of record, in particular November and December 1951, nor for the Veteran's report of receiving treatment from "May 1951 to Spring 1952."  Thus, an M05 request for records must be made for the period of October 1951 through December 1951.  For the period cited by the Veteran, the RO should seek records for these dates in 90 day increments.  If any relevant service treatment records are obtained that pertain to the Veteran's claims, an addendum opinion addressing those records should be obtained.

With respect to the Veteran's claim for an acquired psychiatric disorder, the March 2015 VA examination report indicated the Veteran had a diagnosis of PTSD, as well as a major neurocognitive disorder with depressive symptoms.  See March 2015 VA examination report, pg. 1.  Additionally, the examiner noted that the Veteran's combat service in Korea was a stressor that satisfied DSM Criterion A.  However, the examiner did not provide responses for the questions pertaining to Criteria B through I.  Id. at 4.  Additionally, the examiner only addressed the relationship between the Veteran's neurocognitive disorder and military service, and did not discuss the Veteran's purported diagnosis of PTSD.  Id. at 7.  Moreover, the opinion rendered concerning the Veteran's neurocognitive disorder was conclusory in nature and did not address psychiatric treatment prior to 2005.  See, e.g., the October 1982 VA psychiatric examination report diagnosing the Veteran with dysthymic disorder.  Given these insufficiencies, the examination report is inadequate and a new examination is warranted.  As the Veteran's claim was certified to the Board in October 2009, the diagnostic criteria set forth in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS IV are applicable.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Request the Veteran furnish all dates and places of treatment for his claimed disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present relating to the Veteran's claimed disorders.

3.  Perform an M05 request to obtain service treatment records, service personnel records, sick/morning reports, or SGO records concerning the Veteran's service with Company "A" of the 16th Infantry, Regiment, APO, as shown on the DD-Form 214, and with Company "I" of the 65th Infantry.  This request should be limited to 90-day time frames based on the information provided by the Veteran and in the aforementioned letters from former fellow service members.  If these records are not available, a negative reply must be provided.

4.  If additional records are obtained that show treatment for his claimed disorders during service, an addendum opinion should be obtained from the March 2015 VA examiner.

5.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time since February 2009.

b) For PTSD, if diagnosed and any claimed stressor relates to a fear of hostile military or terrorist activity, state whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD and, if so, support the diagnosis of PTSD under DSM IV.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


